Citation Nr: 0640290	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the RO.  In that 
decision the RO granted the veteran an evaluation of 30 
percent for post-traumatic stress disorder (PTSD) effective 
October 16, 2001.  The RO issued a statement of the case and 
subsequent decision in October 2003 in which the evaluation 
for PTSD was increased to 50 percent, which was made 
effective from October 16, 2001.  In his October 2003 
substantive appeal, the veteran contends that he is entitled 
to a rating in excess of 50 percent due to the severity of 
his impairment.

Pursuant to a March 2006 action, the Board remanded this case 
for further development.  


FINDING OF FACT

The veteran experiences occupational and social impairment 
with reduced reliability and productivity due to PTSD 
symptoms; his symptoms do not result in deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation than 50 percent for PTSD.  He maintains, in 
essence, that the currently assigned evaluation does not 
adequately reflect the severity of his impairment. 

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in January 2002, VA informed the veteran of 
the evidence necessary to establish service connection for 
PTSD.  He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any reports from private physicians who had treated him for 
his condition since separation from active military service.  
Given that service connection was thereafter granted, the 
purposes of the notice provisions of 38 U.S.C.A. § 5103(a) 
were fulfilled.  This is so because the claim of service 
connection was substantiated.  Dingess v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
for PTSD in June 2002, and October 2003.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.



II.  The Merits of the Veteran's Claim

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  The 
veteran seeks an initial evaluation in excess of 50 percent 
for service-connected PTSD.  He contends that the PTSD 
symptoms that he experiences warrant a higher rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Diagnostic 
Code 9411.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(the use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the claim for an evaluation in excess of 50 percent for the 
veteran's PTSD.

At a June 2002 VA psychiatric examination with a VA PhD 
psychologist, the then 55-year old veteran reported that he 
had been raised on a farm with 5 brothers and sisters; the 
family relationships were great; he had been married to his 
wife for 36 years with an excellent relationship; they had 
two children, a 32-year old son, and a 21-year old daughter 
who was attending college; he described his relationships 
with his children as great; and he had worked for 21 years as 
an iron worker in heavy construction, and the past 12 years 
as a construction inspector.

The veteran served as a field medic in Vietnam.  Since his 
military service he has experienced nightmares one to three 
times a week, and multiple recurrent and intrusive 
recollections on a daily basis.  These revolve around three 
friends who were severely wounded, two of whom died, and the 
many injured soldiers to whom he provided medical care who 
did not make it.  The veteran said that since 1968 he had 
self-medicated himself with alcohol until he stopped in 1999.  
The veteran said that, since he stopped drinking, he had lost 
interest in organizations which involve socializing and 
drinking.  He played golf once a week, but he was concerned 
that his fatigue from nightmares interfered with his interest 
in playing golf.  The veteran also complained that, since he 
stopped drinking, the nightmares had caused him to be overly 
fatigued at work, which along with other factors such as poor 
memory and poor concentration had made it difficult to do his 
job properly.  He said that he had not been aware that there 
was treatment for PTSD until he spoke with another veteran.  
He attempted treatment in the winter of 2001 when things 
seemed particularly difficult. 

The VA psychologist observed that the veteran drove himself 
to his appointment, and arrived 15 minutes early.  He was 
casually but appropriately dressed in shorts and a golf 
shirt, with good hygiene, and a trim athletic build.  His 
manner was laconic, appearing ill at ease, and giving brief 
answers to questions.  His face appeared extremely worried, 
and his affect was restricted.  His primary concerns were 
sleep and work.  He reported that he only slept 2 to 4 hours 
a night with 5 to 6 awakenings and difficulty returning to 
sleep.  He reported feelings of survivor guilt.  He 
acknowledged suicidal ideation only as passing thoughts 
without any plan or intent.  He denied any homicidal 
ideation.  His thought flow was organized and goal-directed.  
His speech was fluent with normal rate and volume.  He denied 
any type of auditory or visual hallucinations, and there was 
no evidence of delusions observed by the examiner.  The 
veteran's thought content was focused on his physical health 
and fatigue.  He was alert and oriented to person, place, 
time, and situation.  He reported subjective problems with 
memory and concentration.  His intellect appeared to be at 
least average based on his vocabulary and work usage.  The 
veteran demonstrated good insight into his use of alcohol to 
self-medicate his PTSD symptoms.  On the Mississippi scale 
for combat-related PTSD the veteran scored 120, which the 
examiner described as significantly above the recommended 
cut-off of 107 for Vietnam combat veterans.

The psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was chronic mild to moderate 
PTSD.  No diagnosis was made for Axis II (personality 
disorders and mental retardation).  In Axis V (global 
assessment of functioning), the veteran was given a GAF score 
of 55.

A July 2003 VA treatment report noted that the veteran was 
feeling on a more even level.  He had some depression, but it 
was not interfering with his functioning.  He denied 
delusions, hallucinations, or any suicidal or homicidal 
ideation.  The diagnosis was major depression.  

At an October 2003 VA psychiatric examination with a VA PhD 
psychologist, the veteran's subjective complaints included 
depression, feelings of hopelessness and helplessness, and 
lack of motivation and interest in activities.  The veteran's 
primary complaint was sleep disturbance with initial, middle, 
and terminal insomnia, with resultant fatigue and low energy 
throughout the day, which disturbed him in his employment.  
He also reported poor concentration and memory, chronic 
nervousness and feelings of stress, relationship problems, 
loneliness, sexual problems, headaches, dizzy spells, 
nightmares, flashbacks, and intrusive thoughts.  He reported 
that he had experienced no remission in his PTSD symptoms 
since his last PTSD examination in June 2002, and that he 
felt his symptoms had worsened over the last 4 to 5 years 
since he stopped drinking. 

The VA psychologist observed that the veteran had no 
impairment of thought processes or communication, and no 
delusions or hallucinations.  He was appropriately dressed 
with good hygiene.  His facial expression appeared worried, 
and his affect was restricted.  His gait and posture were 
normal with no involuntary movements observed.  He appeared 
anxious, and he reported significant problems maintaining 
concentration.  He reported continued severe problems with 
sleep, with difficulty returning to sleep after nightmares.  
He denied any plan or intent to commit suicide, although he 
had thought about it.  He denied any homicidal ideation.  His 
speech and flow of thought were within normal limits.   The 
examiner administered a Mini-Mental Status test in which the 
veteran performed at a lower level than others in his age 
group showing some significant loss of cognitive capacity.  
The examiner noted that the veteran had a high score of 120 
on the Mississippi Scale for Combat Related Stress.  On the 
Beck Depression Inventory test the veteran showed severe 
clinical depression with a score of 30.  The examiner opined 
that the veteran's depression was considered very 
significant, but as a component of his PTSD rather than a 
component of major depressive disorder per se.  

The examiner noted that the veteran experienced distressing 
recollections, dreams, flashbacks, and intense distress with 
cues.  He experienced avoidance of thoughts and activities 
that would remind him of the war, and he was unable to recall 
important aspects of his war experiences.  He was unable to 
experience pleasure; he was detached from others and showed 
restricted affect.  He had increased arousal consisting of 
disturbed sleep, irritability, difficulty concentrating, 
hypervigilance, and a startle response.  The examiner 
commented that the veteran's symptoms had lasted many years, 
and that he had a significant impairment in both his social 
and occupational life.

The VA examiner's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was moderate to severe PTSD.  
No diagnosis was made for Axis II (personality disorders and 
mental retardation).  In Axis V (global assessment of 
functioning), the veteran was given a current GAF score of 
41.

The record includes psychiatric treatment reports from a VA 
psychiatrist, Dr. Jamena, for August 2004, December 2004, 
April 2005, August 2005, October 2005, February 2006, and 
June 2006.  Review of the effectiveness of medications was 
always discussed in these treatment sessions.  At his first 
session with Dr. Jamena in August 2004, the veteran reported 
that his primary problem was with his sleep disorder, and 
this was the primary subject at all the treatment sessions.  
Dr. Jamena observed that the veteran was anxious and worried 
because he didn't have refills on his medications.  He had 
fair eye contact.  He reported that he still had frequent 
flashbacks and nightmares about the war, and they had been 
disturbing his sleep.  He only averaged 2-3 hours of sleep at 
night.  The veteran denied any hallucinations, delusions, or 
ideas of reference.  He denied any suicidal or homicidal 
ideation, plan, or intent.  He had fair insight and judgment.  
Dr. Jamena's Axis I diagnosis was PTSD, generalized anxiety 
disorder, and depressive disorder, with a GAF score of 51.

In December 2004 the veteran still presented himself as 
depressed and anxious about not being able to sleep.  Dr. 
Jamena added sleep disorder to the list of the diagnosed Axis 
I disorders, and assigned a GAF score of 45.  The subsequent 
sessions with Dr. Jamena were all very similar, including the 
last one of record in June 2006.  The veteran still reported 
continued sleep disturbance due to nightmares.  When he drove 
to the session, he had to pull over for a nap.  Dr. Jamena 
observed that the veteran had an anxious affect, and reported 
he was still sleeping poorly, only 4 to 5 hours a night.  The 
veteran reported that he felt less depressed, more energetic, 
and more motivated.  He still had nightly flashbacks and 
nightmares from the war, but they were waking him up less.  
The current medication was helping with his sleep.  He had 
fair eye contact.  The veteran denied any hallucinations, 
delusions, or ideas of reference.  He denied any suicidal or 
homicidal ideation, plan, or intent.  He had fair insight and 
judgment.  Dr. Jamena's Axis I diagnosis was PTSD, 
generalized anxiety disorder, depressive disorder, and sleep 
disorder with a GAF score of 45.

Under the circumstances, given the totality of the evidence, 
it is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for 
the current 50 percent rating, and that the weight of the 
evidence is against the assignment of a higher schedular 
evaluation.  The veteran has not experienced deficiencies in 
most areas such as required for the 70 percent rating.  His 
symptoms have been more akin to the criteria for the 50 
percent rating with reduced reliability and productivity due 
to such symptoms as depressed mood, poor concentration, loss 
of interest in activities, chronic nervousness and feelings 
of stress, nightmares, flashbacks, intrusive thoughts, 
occasional suicidal ideation with no plan or intent, 
avoidance of events that trigger wartime memories, startle 
response without engaging in violence, and sleep disorder.  
The Board notes that, although the veteran's primary 
complaint has been lack of sleep due to nightmares, and the 
consequent effect on his ability to do his work, he continued 
to function in his job of many years.  He also has maintained 
his long-term marriage to his only wife, and reported that he 
has "great" relationships with his wife and adult children.

The veteran's PTSD is not manifested by such symptoms as 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  His problems have no 
doubt affected his relationships, including his close family 
ones; however, his symptoms are, as noted above, more akin to 
the kind of symptoms mentioned in the criteria for the 50 
percent rating.  38 C.F.R. § 4.7.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

The Board also notes that the GAF score of 45, more recently 
and regularly assigned to the veteran by Dr. Jamena during 
the period December 2004 to June 2006, is consistent with the 
currently assigned 50 percent evaluation for his service-
connected PTSD.  It also correlates with the October 2003 VA 
examiner's diagnosis of moderate to severe PTSD with a GAF of 
41.  According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . . ."  Such a description appears to 
parallel the criteria for the 70 or 100 percent ratings.  A 
GAF score of 41 to 50 is indicative of "serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  A GAF score of 51 to 60 is indicative of 
"moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers)."

The veteran's GAF score of 45 clearly indicates some serious 
symptomatology associated with the veteran's PTSD, but no 
more impairment than is contemplated by the criteria for the 
current 50 percent rating.  Indeed, the veteran's PTSD 
symptoms are less serious than the briefly described symptoms 
that are listed as guidelines for a GAF score in the range of 
41 to 50.  More recently, the veteran has denied any suicidal 
ideation, although in the past he has reported occasional 
suicidal ideation with no plan or intent.  He has not engaged 
in severe obsessive rituals, and he has not been hindered in 
his ability to keep a job, which is somewhat demanding, 
particularly in that it requires a fair amount of driving.  

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for an initial 50 percent 
rating, but no higher.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial  rating have not been met since 
the time that the veteran was awarded service connection in 
June 2002.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, he has continued to function 
in his job, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


